Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize, applicant has amended the independent claims to further recite that the parking trajectory is generated on/with a second processing thread which is executed independently by a different computing node which has separate processing resources decoupled from the first processing thread.
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
	To summarize applicant argues that Noh does not teach the generating of the parking trajectory via a second processing thread executed independently by a different computing node which has a set of processing resources decoupled from the first processing thread.
	While applicant is correct in that Noh doesn’t every explicitly mention processing threads and if they independent/dependent of each other. A review of the disclosed structures/figures of Noh would lead one of ordinary skill in the art (would be obvious to) to a invention in which the various processes are executed on separate threads where each thread is one/has its own separate processing node/resources. In particular Figure 7, of Noh (appended below) shows that each “device” (node) contains/runs on its own processor (uncoupled processing resources). And from the cited [0261] which discloses that the environment sensing/processing and path generation happen continuously (rendering obvious 
	In particular “object detection device” 300 and/or navigation system 770 is a first processing node and resources/thread which handles/creates the environmental data/descriptor. “Operation System” 700 is a second node/processor (see [0214-0217] which teach a processor for the operation system/its subcomponents) thus teaching the delineation between a first and second thread which operate on different nodes which have their own processing resources.

    PNG
    media_image1.png
    676
    459
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al; “DEVICE FOR AUTOMATICALLY PARKING VEHICLE AND METHOD FOR CONTROLLING THE SAME”; US 20190118801 A1.
	Regarding Claim 1, Noh teaches generating environmental data includes parking spaces and obstacles [0269] The vehicle 100 configured to perform an automatic parking can detect a parking space and surrounding environment there around using a sensor, and to this end, the object detection device 300 can be used. For example, not only an obstacle around the parking space, arrangement of other parking spaces around the parking space, and lanes around the parking space but also a size and orientation of the parking space can be detected. In addition, for accurate automatic parking, the state of the vehicle 100 including information about the current position, speed, steering, etc. can be detected through the sensing unit 120. Information on the surrounding environment/parking space and information on the vehicle's state can be continuously obtained in the sensing step S10 until the automatic parking according to the present disclosure is completed, that is, until the vehicle 100 is parked..  Generating a parking trajectory based on the environmental data
[0271] Next, the vehicle 100 can configure parking conditions for the parking space based on the sensed information [S20]. [0272] As the vehicle 100 may move along a path to the parking space, the parking conditions can include a parking path. For this reason, in the configuration step S20, a parking path to the parking space can be configured [S21]. Generating a new/second trajectory in response to a moving obstacle. [0285] However, when it is determined that the detected object interferes with the vehicle 100, the vehicle 100 can adjust the configured parking conditions to avoid the object [S70]. In detail, either the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted, and if necessary, both the parking path and driving conditions can be adjusted. In addition, since if the vehicle 100 turns around, the vehicle 100 can be easily aligned with the parking space, the adjusted parking path may include at least one time of turning around. Thereafter, the vehicle 100 can perform the automatic parking according to the adjusted parking conditions [S80]. That is, the vehicle 100 can be parked according to the adjusted parking path and/or driving conditions without user's manipulation. Here is the adjusting of the parking path (generating a new path) based on if a detected object interferes with the path earlier when describing what constitutes interfereing [0281] The sensed characteristics can accurately define the movement of the object. Thus, the vehicle 100 can expect a movement path of the object based on the sensed movement characteristics [S40]. Since the vehicle 100 can obtain relative positions of the object from the expected movement path while being driving on the configured path, the vehicle 100 can accurately determine the risk of the moving object, i.e., collision probability therebetween. To determine the movement path and risk more exactly, a steering rate and heading angle of the object may be further sensed as the movement characteristics in the sensing step S30. Here teaches the movement of the object is analyzed to determine if it interferes; thus in response to the movement of another object the parking path is redetermined. Segmenting the trajectory based on vehicle state which includes at least one of position, heading, and speed of the vehicle [0275] As shown in FIGS. 9A to 9C, a parking path P may include a first path P1 before making a turn at a turning portion T and a second path P2 after making the turn at the turning portion T. For example, the first path P1 may be configured from the start of automatic parking to the point before the turning portion T, and the second path P2 may be configured from the turning portion T to the inside of a parking space S, which can be the end of the parking. That is, the parking path P may be configured with a series of the first path P1, a turning portion T, and second path P2. Thus, the vehicle 100 can continuously perform first driving along the first path P1, turning at the turning portion T, and second driving along the second path P2. Here the turning portion/division teaches that the path is segmented based on heading of the vehicle. And parking the vehicle autonomously while avoiding collisions into the space from [0273] “In some cases, although the priority may be given by various standards, the available parking spaces may be prioritized based on distances among the current position of the vehicle 100 and available parking spaces to minimize unnecessary movement of the vehicle 100. In other words, the highest priority is given to the parking space closest to the vehicle 100, and then the parking space may be selected to park the vehicle 100. In addition, it may be sensed that an obstacle or object, for example, another vehicle is located nearby the parking space, a path capable of not only avoiding a collision with the obstacle but also minimizing a distance to the parking space can be set as the optimal path.” Here teaches that the paths are generated/chosen in order to park the vehicle without colliding into obstacles.
	Noh et al however is mute as to what threads/the explicit software configuration for the process and their corresponding resources. i.e. it doesn’t explicitly teach the first and second threads of the applicant’s claims and that the second thread has/is run as separate node with its own processing resources decoupled from the frist thread. However a review of Noh et al’s teachings shows that such a first and second thread division between the environmental data collection and path generation would be obvious to one of ordinary skill in the art. Noh et al teaches [0261] “In some examples, as the surrounding environment information may be used not only for the autonomous driving but also for the automatic parking, sensing of the surrounding environment can be continuously performed while the control method according to the present disclosure is performed. For the same reason, the vehicle state information can be continuously obtained until the automatic parking is terminated. Based on the sensed information, the vehicle 100 can be autonomously driven. As described above in FIGS. 1 to 7, the autonomous driving can be performed using the operation system 700 under control of the control unit 170. In addition, if necessary, a path for the autonomous driving can be configured by the operation system 700.” Here teaches that the environmental information is continuously detected and in response to the updated/newly sensed data the autonomous path is configured (generated/adjusted); while not explicitly stating a first and second thread, for a software function to be responsive to updated outputs from an earlier function the two functions would have to be multi-threaded, as if they exist on the same thread both functions would have to run sequentially meaning that either (i) new environmental information isn’t being obtained or (ii) the path is being generated. Thus while NOH et al is mute as to the threads a division between a first and second thread (the first being environmental sensing and the second thread the path generation) would be obvious, and arguably required, to one of ordinary skill in the art in order to create a functioning system which can both continuously detect environmental data and respond (create a new path if needed) to that data. Further Figure 7, of Noh (appended below) shows that each “device” (node) contains/runs on its own processor (uncoupled processing resources). And from the cited [0261] which discloses that the environment sensing/processing and path generation happen continuously (rendering obvious separate threading for the sensing and the path generation in order to enable this continuous sensing and generation). In particular “object detection device” 300 and/or navigation system 770 is a first processing node and resources/thread which handles/creates the environmental data/descriptor. “Operation System” 700 is a second node/processor (see [0214-0217] which teach a processor for the operation system/its subcomponents) thus teaching the delineation between a first and second thread which operate on different nodes which have their own processing resources. Thus while Noh et al is mute as to the specific details of the software configurations running the method a review of the claimed function/method operation [0261] would lead one of ordinary skill to use separate threads for the object detection/analysis and the route planning/driving modules and a review of the disclosed structure (figure 7 and associated passages in the text) would lead one to separate nodes/processing resources for the various disclosed “devices”/modules of figure 7. Thus teaching and/or rendering obvious all aspects of claim 1.

    PNG
    media_image1.png
    676
    459
    media_image1.png
    Greyscale

	Thus modified Noh et al teaches/renders obvious all aspects of the applicants claim 1. See figure 9c below which shows the generation of a new path in response to a moving object

    PNG
    media_image2.png
    352
    354
    media_image2.png
    Greyscale

	Regarding Claim 3, as argued in claim 1’s rejection above modified Noh et al would render obvious the division of the environmental sensing and path generation into a first and second thread, even though Noh et al doesn’t explicitly mention the threading/software configuration of the system. Thus by extension Noh et al is also mute as to the length of the processing cycles of the threads. However at the level of generality currently claimed (i.e. environmental cycle is shorter than path generation cycle) would be obvious to one of ordinary skill in art, before the effective filing date of the application, in light of Noh et al, [0261] “In some examples, as the surrounding environment information may be used not only for the autonomous driving but also for the automatic parking, sensing of the surrounding environment can be continuously performed while the control method according to the present disclosure is performed. For the same reason, the vehicle state information can be continuously obtained until the automatic parking is terminated. Based on the sensed information, the vehicle 100 can be autonomously driven. As described above in FIGS. 1 to 7, the autonomous driving can be performed using the operation system 700 under control of the control unit 170. In addition, if necessary, a path for the autonomous driving can be configured by the operation system 700.” As argued previously the need for continuous updating of environmental data, and then adjustment of the path (even while parking is already initated) renders obvious the multi-threading of environmental data and path generation. Given that the environmental data’s output (object locations, etc) are the inputs/parameters for the path generation the logic naturally flows that since path generation/updating can only be accurate if it has access to updated environmental data; then having environmental data update quicker (shorter processing cycle) compared to the path generation would be obvious in order to make sure that the path generation cycle avoids running with the same/outdated data; which is more likely to occur if the path generation cycle is shorter than environmental data cycle. Thus modified Noh et al would render obvious claim 3.
	Regarding Claim 5, modified Noh et al teaches updating of the trajectory at avoid collisions at different points in times in response to moving objects around the vehicle. [0281] The sensed characteristics can accurately define the movement of the object. Thus, the vehicle 100 can expect a movement path of the object based on the sensed movement characteristics [S40]. Since the vehicle 100 can obtain relative positions of the object from the expected movement path while being driving on the configured path, the vehicle 100 can accurately determine the risk of the moving object, i.e., collision probability therebetween. To determine the movement path and risk more exactly, a steering rate and heading angle of the object may be further sensed as the movement characteristics in the sensing step S30. Here teaches the “expected path” (i.e. predicted path) of another object being used to determine if there would be a future collision, thus NOH et al teaches analysis of a moving object through different points in time to update the path. And from [0261] “In some examples, as the surrounding environment information may be used not only for the autonomous driving but also for the automatic parking, sensing of the surrounding environment can be continuously performed while the control method according to the present disclosure is performed. For the same reason, the vehicle state information can be continuously obtained until the automatic parking is terminated. Based on the sensed information, the vehicle 100 can be autonomously driven. As described above in FIGS. 1 to 7, the autonomous driving can be performed using the operation system 700 under control of the control unit 170. In addition, if necessary, a path for the autonomous driving can be configured by the operation system 700.” Here teaches the continuous sensing/updating of the path, thus an already updated path (i.e. the second path/trajectory) can be updated again
	Regarding Claim 6, modified Noh et al teaches wherein the path segments include at least one of a forward driving segment or a reverse driving segment. [0277] “For example, the second path P2 may be configured to steer or move the vehicle close to the parking space S again by turning the vehicle 100. As described above, to avoid the sudden change in the steering, the second path P2 may include a soft curved path. At the same time, the second path P2 may be configured such that the vehicle 100 is aligned with the parking space S. For example, the second path P2 may be configured such that a centerline of the parking space S in the length direction thereof and a centerline of the vehicle 100 in the length direction thereof are exactly matched with each other or at least parallel to each other. Finally, the second path P2 can be extended inside the parking space S such that the aligned vehicle 100 is located in the parking space S. Consequently, for the alignment and parking of the vehicle 100, the second path P2 includes steering opposite to that of the first path P1 as shown in the drawing. In addition, the vehicle 100 can move forward along the second path P2. That is, the vehicle 100 can be parked forward in the parking space S. On the contrary, the vehicle 100 can move backward along the second path P2, that is, it can be parked backward in the parking space S.” Here teaches that the second segment P2 can be a reverse driving segment  [0276]” In some examples where the vehicle 100 has a considerable size, enough space may be provided for making a turn at the turning portion T. For this reason, the first path P1 may be configured to steer or move the vehicle 100 somewhat away from the parking space S. In detail, since a sudden change in steering prevents safe driving of the vehicle 100, the steering may be adjusted continuously and slightly such that the vehicle 100 is gradually moved away from the parking space S as shown in the drawing. That is, the first path P1 may form a soft curved path at the front of the parking space S to move the vehicle 100 away from there. Since the vehicle 100 can secure sufficient space and distance to the parking space through the first path P1, that is, first driving, the vehicle 100 can be oriented to be aligned to the parking space S through the turning portion T and second path P2, that is, second driving.” Here teaches that the first segment can be a forward driving segment.
	Regarding Claim 7, Noh et al teaches the continuous safety check of the environmental around the vehicle while moving along the parking trajectory. [0261] “In some examples, as the surrounding environment information may be used not only for the autonomous driving but also for the automatic parking, sensing of the surrounding environment can be continuously performed while the control method according to the present disclosure is performed. For the same reason, the vehicle state information can be continuously obtained until the automatic parking is terminated.”
	Regarding Claims 8, 10, 12-14; 15, 17, 19 and 20 these claims are non-transitory instructions (claim 8 and dependents) and a system claim (claim 15 and dependents) groups. The elements of the claims are identical to the method claims 1, 3, 5-7. Thus the grounds of rejection for these claims are identical to the method claim group. The pairs are as follows: (1, 8, 15); (3, 10,17); (5, 12, 19); (6, 13, 20); and (7, 14)
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al as applied to claims 1, 8, and 15 above, and further in view of US 20090088916 A1, “METHOD AND SYSTEM FOR AUTOMATIC PATH PLANNING AND OBSTACLE/COLLISION AVOIDANCE OF AUTONOMOUS VEHICLES”; Eigersma et al.
	Regarding Claim 4, while Noh et al teaches the creation and updating/creation of a new parking path in response to a moving object; it doesn’t teach that should a new path not be generated (i.e. path generation fails) within a predetermined amount of time that the previous stored path should be used.
	Eigersma et al teaches a path planning/obstacle avoidance system which includes a time-out/defaulting to a previously used trajectory should a path updating fails. [0045] If the path is invalid for several cycles (930), a test n-point analysis is determined by first turning the paint off at (934). The waypoint heading constraint is turned on at (936). The turn constraint is turned off at (938). A laplacian is then run to determine a path at (940). It is then determined if the path was invalid for 1 second (942). If the path is not invalid at (942), an N-point turn logic including U-turn and back-up are initiated at (950). The paint is then turned off at (952). A waypoint heading constraint is turned off at (954). A turn constraint is turned on at (956). A laplacian is then run to determine a path (958). It is then determined if the path is invalid for several seconds at (960). If it is not determined that the path is invalid at (960), then the process continues at (902). If it is determined that the path is invalid at (960), it is then determined if a 30 second timeout has occurred at (962). If a 30 second timeout has not occurred at (962), the process continues at (950). If a 30 second timeout has occurred at (962), it is determined if previous waypoint was skipped at (944). If a previous waypoint was skipped at (944), the Long-Term Planner (LTP) is asked to re-plan at (946) and the process then continues at (902). If a previous waypoint was not skipped at (944), a waypoint is skipped at (948) and then the process continues at (902). At (942), if it was determined that the path was invalid for more than 1 second, the process continues at (944). Here the skipping of a waypoint and continuing to next is inherently using the previous/stored trajectory in the case of a timeout.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to use the timeout implemented in Eigersma et al in the path generation/updating of NOH et al. The claim would be obvious based on the KSR rational “One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.”; 
NOH et al teaches a base device/method/technique (autonomous parking trajectory generation) including an updating/new trajectory generation based on moving objects (base system)
Applicant’s claimed invention can be seen as an improvement on this system by implementing the timeout/default to a previously should the path updating fail (improved system).
Eigersman provides a timeout to use a previous trajectory/old trajectory should an updating fail [0045]. (known technique). Further in the field of software/programming the use of timeouts in code in response to edge-cases/hangups is WURC; especially when dealing with conditions that are extremely complex and varied (such as real-world environments).

	Further the implementation of the timeout and defaulting to the previously used trajectory would not yield unpredictable or unexpected results to one of ordinary skill in the art.
	Regarding Claims 11 and 18, they have the internal elements as claim 4 and the same dependencies to their respective independent claims. Varying only in that they claim a computer-readable medium with instructions and a system as opposed to the method of claim 4. Thus the grounds of rejection for claim 11 and 18 are identical to claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170090476 A1; US 20160368489 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661